Citation Nr: 0514866	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including shrapnel wounds and burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.M.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  He engaged in combat and was awarded the Purple Heart 
Medal and Navy Commendation Medal with combat "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.

In September 2000, the veteran was afforded a personal 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran asserts that he was wounded during combat when 
his camp was attacked and sustained shrapnel wounds to his 
right arm, ankle and lower back from a grenade explosion and 
was also burned on his lower back by a flame thrower.  He is 
service connected for his arm and ankle injuries.  He 
currently suffers from back pain, which he contends continued 
from service.  Although there are no service medical records 
regarding these injuries, as the veteran was involved in 
combat, his assertions regarding his injuries are accepted as 
sufficient proof of such injuries.  See 38 U.S.C.A. § 1154(b) 
(West 2002).




During a VA examination in June 2001, the veteran stated that 
during service he experienced pain from his injuries and 
following service the pain in his back persisted and 
worsened.  The examiner stated that the skin healed well and 
there was no evidence of any burn scar on the back.  The 
veteran was diagnosed as having chronic muscular strain 
superimposed on degenerative instability.  In May 2002, the 
veteran was diagnosed as having degenerative joint disease of 
the lumbar spine with spondylosis.  In a August 2003 VA 
examination, the examiner opined that the veteran's shrapnel 
wound and second-degree burns to the lower back were healed 
and asymptomatic.  

In November 2002, the veteran submitted two statements from 
fellow officers who were present at the battle.  G.L.P. 
stated that he gave first aid to the veteran for shrapnel 
wounds to his "right arm and burns on other parts of his 
body . . . ."  The statement from B.M.L. described the 
combat in which the veteran was wounded.  

In view of the foregoing, a VA examination is necessary to 
determine if the veteran's current low back condition is 
related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be provided 
to the examiner.  The examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's low back 
condition.  The examiner should state 
whether it is at least as likely as not 
that any current low back disorder (i.e., 
any orthopedic or muscular disorder and/or 
scars) had its 



onset during active service or is related 
to any in-service disease or injury, 
including the in-service shrapnel wounds 
and burn injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


